 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   JEFFERY BATSON,                             Case No. ED CV 17-01334 PA (RAO)
12                       Petitioner,
13          v.                                   ORDER ACCEPTING FINDINGS,
                                                 CONCLUSIONS, AND
14   KELLY SANTORO, Warden,                      RECOMMENDATIONS OF
                                                 UNITED STATES MAGISTRATE
15                       Respondent.             JUDGE
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
18   Petition, all of the records and files herein, and the Magistrate Judge’s Report and
19   Recommendation (the “Report”). The Court has further engaged in a de novo review
20   of those portions of the Report and Recommendation issued on October 29, 2018, to
21   which Petitioner has objected. The Court hereby accepts and adopts the findings,
22   conclusions, and recommendations of the Magistrate Judge.
23         IT IS ORDERED that the First Amended Petition is denied, and Judgment
24   shall be entered dismissing this action with prejudice.
25

26   DATED: December 19, 2018
27
                                            PERCY ANDERSON
28                                          UNITED STATES DISTRICT JUDGE
